


109 HRES 1012 IH: Celebrating the first Milwaukee Mujeres

U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1012
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2006
			Ms. Moore of
			 Wisconsin (for herself, Mrs.
			 McCarthy, Mr. Brady of
			 Pennsylvania, Mr. Payne,
			 Mr. Conyers,
			 Mr. Watt, Mr. Lantos, Mr.
			 Wu, Ms. Eshoo,
			 Ms. Matsui,
			 Ms. Watson,
			 Ms. Corrine Brown of Florida,
			 Mr. McCaul of Texas,
			 Mr. Fortenberry,
			 Mr. Reichert,
			 Ms. Solis,
			 Ms. Lee, Mr. Frank of Massachusetts,
			 Ms. Pelosi,
			 Mr. Hastings of Florida,
			 Mr. Clyburn,
			 Ms. Loretta Sanchez of California,
			 Ms. Woolsey,
			 Mr. Manzullo,
			 Mr. Obey, Mr. Lewis of Georgia,
			 Mr. Nadler,
			 Ms. DeLauro,
			 Ms. DeGette,
			 Mr. Emanuel,
			 Mr. Ryan of Wisconsin,
			 Mr. Larsen of Washington,
			 Mr. Crowley,
			 Mrs. Maloney,
			 Mr. Kind, Mr. Cuellar, Mr.
			 Ford, Ms. Carson, and
			 Mr. Spratt) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Celebrating the first Milwaukee Mujeres
		  Against Domestic Violence Brides Walk and recognizing all brides walks in
		  protest of domestic violence.
	
	
		Whereas the first brides walk was held in New York over 5
			 years ago in memory of Gladys Ricart, who was brutally murdered by an abusive
			 ex-boyfriend on her wedding day as she was handing the floral bouquets to her
			 bridesmaids;
		Whereas the first brides march was started by Josie
			 Ashton, a domestic violence advocate who put on her wedding dress and started a
			 1,300-mile march down the East Coast from New Jersey;
		Whereas every year women across the world organize walks,
			 dressed as brides, to not only remember Gladys Ricart, but to protest against
			 domestic violence;
		Whereas domestic violence is the willful intimidation,
			 assault, battery, sexual assault, or other abusive behavior perpetrated by an
			 intimate partner against another which includes women and men;
		Whereas 1 in 4 women will experience domestic violence
			 during her lifetime;
		Whereas 1 in 5 women and 1 in 33 men have experienced an
			 attempted or completed rape;
		Whereas on average, more than 3 women are murdered by
			 their husbands or boyfriends in the United States every day;
		Whereas 1,247 women and 440 men were killed by an intimate
			 partner in 2000;
		Whereas 30 percent of Americans say they know a woman who
			 has been physically abused by her husband or boyfriend in the past year;
		Whereas roughly 300,000 to 400,000 men are treated
			 violently by their wife or girlfriend;
		Whereas in Wisconsin in 2003, 45 individuals in Wisconsin
			 lost their lives at the hands of a current or former partner, or were present
			 at the scene when domestic violence was occurring and lost their lives during
			 the incident;
		Whereas 6 children were murdered and 30 children were
			 orphaned due to domestic homicide in Wisconsin in 2003;
		Whereas the Milwaukee Mujeres Against Domestic Violence
			 Brides Walk will be the first brides walk in the state of Wisconsin and will
			 take place on September 17, 2006 in conjunction with the Mexican Independence
			 Day Parade;
		Whereas the Gladys Ricart and Victims of Domestic Violence
			 Memorial Walk 2006 NYC Annual Brides march will take place on the anniversary
			 of Gladys Ricart’s death on September 26, 2006; and
		Whereas the purpose of the brides walk will be to honor
			 the memory of deceased victims and promote awareness of domestic violence
			 issues in the Latino community: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the memory of domestic violence victims, celebrates the Milwaukee Mujeres
			 Against Domestic Violence Brides Walk and recognizes all bride walks in protest
			 of domestic violence.
		
